DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 03/11/2022 has been received and considered. Claim 21 is new. Claim 18 is cancelled. Claims 1-17 and 19-21 are currently pending. 

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "and/or". The claims reciting "and/or" were interpreted as “or”.
Claims recite "cavity-mold interface". The specification reads:
"[0008]… a digital model that includes the cavity-mold interface. This interface can be identified based on a digital design of the part itself, as its exterior surface. Alternatively, the cavity-mold interface can be identified in a model of the mold, as an inner surface of the mold".

Accordingly, the claims were interpreted in light of this passage in the specification.

Claim Objections
Claim 20, line(s) 2 refer to the term “the computed thermal thickness”, it would be better as “the thermal thickness” to avoid any possible antecedent issues. Claims refer to the terms “the computed thermal thickness” and “the thermal thickness”, it would be better to uniquify to avoid any possible antecedent issues.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 20 recites the limitation "the computed thermal thickness data" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. While there is "compute a thermal thickness" anteceding this limitation in the claim, there is no "computed thermal thickness data" anteceding this limitation in the claim. 
As to claim 21, the term "almost real-time" in line is a relative term, which renders the claim indefinite. The term "almost real-time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification corroborates Examiner’s position, it reads "[0010]… the thermal thickness and/or pre-manufacturing feedback can be provided rapidly, and is computationally cheap for a processor to generate. Preferably, it is generated in less than 1 second and the thermal thickness and/or pre-manufacturing feedback can therefore, dependent on the platform, be provided to a user in almost real-time" (emphasis added). 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method (process, machine, manufacture = 2019 PEG Step 1 = yes) for providing pre-manufacturing feedback on a design of a three-dimensional physical object that is to be formed through solidification of a fluid in a cavity of a mold, comprising: determining a solution domain comprising at least the cavity-mold interface; defining a computational grid in the solution domain; solving an equation on the computational grid; computing a thermal thickness defined as the temperature difference over the cavity-mold interface; automatically generating pre-manufacturing feedback by comparing the thermal thickness with a data set, wherein the pre-manufacturing feedback comprises one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object, approximate production time, or an approximation for production cost.
Independent claim 17 recites a computer-readable medium having, stored thereon, a computer program comprising instructions, (process, machine, manufacture = 2019 PEG Step 1 = yes), which, after a design of a three-dimensional digital model representing a cavity of a mold or an object to be formed in the cavity is received, comprises: determining a solution domain comprising at least the cavity-mold interface; defining a computational grid in the solution domain; solving an equation on the computational grid; computing a thermal thickness defined as the temperature difference over the cavity-mold interface, automatically generating pre-manufacturing feedback by comparing the thermal thickness with a data set, wherein the pre-manufacturing feedback comprises one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object, approximate production time, or an approximation for production cost.
Independent claim 19 recites an apparatus (process, machine, manufacture = 2019 PEG Step 1 = yes) for computing a thermal thickness parameter based on the design of a three-dimensional physical object that is to be formed through solidification of a fluid in a mold, comprising: determine a solution domain comprising at least the cavity-mold interface; define a computational grid in the solution domain; solve an equation on the computational grid; compute a thermal thickness defined as the temperature difference over the cavity-mold interface, automatically generating pre-manufacturing feedback by comparing the thermal thickness with a data set, wherein the pre-manufacturing feedback comprises one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object, approximate production time, or an approximation for production cost.
Step 2A, Prong One: Claims 1, 17, and 19 are substantially drawn to mathematical concepts. As to the step of "generating pre-manufacturing feedback by comparing the thermal thickness with a data set", see for example in the Specification "[0068]… processor computes pre-manufacturing feedback… pre-manufacturing feedback may for instance include information on the manufacturability of a design, the expected quality of the product, the approximate production time or an approximation for the production cost". If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two: As to the “receiving a digital model” and "comparing… with a data set stored on a memory" limitations, they are analogous to “mere data gathering”. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. As to the displaying to a user, it is considered generic displaying. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: The claims recite the additional elements of a computer, a processor, a memory, transmitting to a user. They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, for at least these reasons, each of the claims is directed to an abstract idea. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 1, 17, and 19 are not patent eligible.
Dependent claims:
Step 2A, Prong One: Dependent claims are substantially drawn to mathematical concepts as are their independent claims (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two: Dependent claims 4, 5, 16, 20, and 21, recite "using data", "displaying to a user", "the three-dimensional digital model… is received", and "display it on the display". As to the "using data" and "the three-dimensional digital model… is received" limitations, they are analogous to “mere data gathering”. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. As to the displaying to a user and "display it on the display", they are considered generic displaying. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 4, 5, 16, 20, and 21 are not patent eligible.
Step 2B: Dependent claims 5, 16, and 21 recite the additional elements of a processor and transmitting to a user. They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, for at least these reasons, each of the claims is directed to an abstract idea. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claim does not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-6, 8, 10-14, 16, 17, and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christian Friedl, (Friedl hereinafter), U.S. Patent 6816820, taken in view of Johan Potargent, (Potargent hereinafter), U.S. Pre–Grant publication 20210350051, and further in view of Qigui Wang, (Wang hereinafter), U.S. Patent 8655476.
As to claim 1, Friedl discloses a computer-implemented method (see "computer hardware apparatus… for modeling injection of fluid in a mold cavity" in col. 10, lines 15-19) for providing pre-manufacturing feedback on a design (see "Computer aided engineering simulation… provide design and manufacturing engineers with visual and numerical feedback as to what is likely to happen inside the mold cavity during the injection molding process, allowing them to better understand and predict the behavior of contemplated component designs so that the traditional, costly trial and error approach to manufacturing can be eliminated substantially. The use of computer aided engineering simulation facilitates optimizing component designs, mold designs, and manufacturing processing parameters during the design phase, where necessary changes can be implemented readily, with the least cost and impact on schedule" in col. 1, lines 45-57) of a three-dimensional physical object that is to be formed through solidification of a fluid in a cavity of a mold (see "When molding thermoplastics, the temperature of the mold at the cavity surface or wall is maintained at a temperature below the melting temperature of the material to be injected. As the material flows into the cavity, the liquid material forms a solidified layer along the cavity wall" in col. 2, lines 10-14), wherein the method comprises the steps of: receiving a digital model representing the mold or an object to be formed in the mold (see "a three dimensional solid computer aided design model of the mold cavity is… provided" in col. 10, lines 44-46); determining, by a processor, a solution domain comprising at least the cavity-mold interface; defining, using the processor, a computational grid in the solution domain (see "model solution domain is then defined and discretized by any of a variety of methods, such as by finite element analysis in which a finite element model is produced by generating a finite element mesh based on the solid model in step 30. The mesh consists of a plurality of contiguous solid elements defined by shared nodes" in col. 10, lines 46-52); solving, using the processor, an equation on the computational grid, the equation representing heat release through the cavity-mold interface (see function (7), "equation for heat conduction in a semi-infinite solid… with modification, to provide a better estimate of the local temperature distribution at a point in the cavity at all locations and times during the injection molding process, and respecting all significant heat transfer mechanisms. The temperature distribution in a semi-infinite solid varies with time and distance from the finite boundary… the finite boundary may be defined as the mold cavity wall. When the temperature at the finite boundary of a semi-infinite solid, initially at a uniform temperature, T=∞… is instantly changed to another temperature, Tw, the distribution of temperature in the solid varies with distance from the wall and time according to the following function… This function has been found to have several useful properties in the application to injection molding simulation" in col. 12, line 57 to col. 13, line 18; equations (3)-(6), "Modeling of the injection molding process in a three dimensional simulation can be described by the conservation equations for mass, momentum, and energy… where… q is heat flux" in col. 8, line 42 to col. 9, line 10) when the object is formed through solidification of the fluid in the cavity of the mold (see "When molding thermoplastics, the temperature of the mold at the cavity surface or wall is maintained at a temperature below the melting temperature of the material to be injected. As the material flows into the cavity, the liquid material forms a solidified layer along the cavity wall" in col. 2, lines 10-14)… automatically generating pre-manufacturing feedback by, using the processor… transmitting or displaying the pre-manufacturing feedback to a user (see "Computer aided engineering simulation… provide design and manufacturing engineers with visual and numerical feedback as to what is likely to happen inside the mold cavity during the injection molding process, allowing them to better understand and predict the behavior of contemplated component designs so that the traditional, costly trial and error approach to manufacturing can be eliminated substantially. The use of computer aided engineering simulation facilitates optimizing component designs, mold designs, and manufacturing processing parameters during the design, where necessary changes can be implemented readily, with the least cost and impact on schedule" in col. 1, lines 45-57)…
While Friedl discloses solving an equation on the computational grid, Friedl fails to disclose computing, using the processor, a thermal thickness defined as the temperature difference over the cavity-mold interface and wherein the pre-manufacturing feedback comprises one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object, approximate production time, or an approximation for production cost.
Potargent discloses computing, using the processor, a thermal thickness defined as the temperature difference over the cavity-mold interface (see "[0119]… mould cavity temperature parameters are selected from… [0123] difference between the temperature measured in a first zone of the mould cavity, and the temperature measured in a second zone of the mould cavity, wherein the first and second zone each comprise… temperature sensors") and wherein the pre-manufacturing feedback comprises one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object (see "[0053]… the profile of the rotational moulding thermal characteristic during rotational moulding of a specific object can be used as a 'fingerprint' unique to that object and it could be used as the basis for quality control"; "[0226]… the simulation system… perform unsupervised learning, wherein a function is inferred for describing 'unlabeled' data (i.e., data that has not been classified), and no explicit outputs are associated with each input in the data. For example, a hidden structure is learned on data containing object properties to determine classes in the data. Such classes may refer to the quality of a moulded object ('Good', 'Satisfactory', 'Bad', etc.), and are 'hidden' and not explicitly found in the data. Thus, a learned hidden structure may be used to classify a 'new' object into one of the classes based on the object parameters of said object"), approximate production time, or an approximation for production cost.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Potargent with Friedl, because Potargent discloses "[0005]… simulating a rotational moulding process", and as a result, Potargent reports that "[0249]… simulation system… determine an… optimal value… For example, after a suitable temperature-time program 42 is determined, the simulation may be repeated for determining an… optimal definition of a virtual mould 3 integrated part of the virtual heating and cooling system 4 on the basis of the suitable temperature-time program 42. The simulation may be further repeated using the suitable virtual mould and integrated part of the virtual heating and cooling system to improve the determining of the virtual mould and integrated part of the virtual heating and cooling system or to determine suitable results of other simulation variables".
While Potargent discloses thermal thickness; Friedl and Potargent fail to disclose comparing the 
Wang discloses comparing the  (see "comparing" as "analyzed for compliance… to determine a geometric feasibility", "process optimization module… utilize inference engine 205 and knowledge base 202 as part of an expert system… for the casting design module 100 in order to conduct process simulation and optimization… geometric data from the virtual casting of the casting design module 100 is analyzed for compliance with a geometric design rule of casting manufacturing principles to determine a geometric feasibility of casting model with gating/risers and alloy process recommendations… process simulation software of process optimization module 200 to determine the formation of casting defects that can in turn be used to determine the feasibility of the casting design that is produced by the casting design module" in col. 27, lines 41-63).
Friedl, Potargent, and Wang are analogous art because they are related to mold modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Wang with Friedl and Potargent, because Wang points out that "the analysis of reliability… fatigue life calculations… can be made using statistical distributions of the service loads… and porosity populations to estimate the expected number of like parts produced… which fail prior to the design life" (see col. 33, lines 28-34), and as a result, Wang reports that "Such reliability 460 calculations… used to evaluate the business case for process improvements requiring capital investment by adjusting the defect population to represent the new process and determining if the proposed improvement provides enough benefit to justify its implementation for a particular product line" (see col. 33, lines 44-49).
As to claim 2, while Potargent discloses thermal thickness (see "[0119]… mould cavity temperature parameters are selected from… [0123] difference between the temperature measured in a first zone of the mould cavity, and the temperature measured in a second zone of the mould cavity, wherein the first and second zone each comprise… temperature sensors"); Wang discloses comparing a measure of uniformity of the (see "comparing" as "assessment of the feasibility", "accurate assessment of the feasibility of using the current casting design and process… performed before the geometry and process optimization… would be triggered" in col. 16, lines 63-66). 
As to claim 3, while Potargent discloses thermal thickness (see "[0119]… mould cavity temperature parameters are selected from… [0123] difference between the temperature measured in a first zone of the mould cavity, and the temperature measured in a second zone of the mould cavity, wherein the first and second zone each comprise… temperature sensors"); Wang discloses comparing the  (see "comparing" as "assessment of the feasibility", "accurate assessment of the feasibility of using the current casting design and process… performed before the geometry and process optimization… would be triggered" in col. 16, lines 63-66). 
As to claim 4, while Potargent discloses thermal thickness (see "[0119]… mould cavity temperature parameters are selected from… [0123] difference between the temperature measured in a first zone of the mould cavity, and the temperature measured in a second zone of the mould cavity, wherein the first and second zone each comprise… temperature sensors"); Wang discloses comparing the  (see "comparing" as "analyzed for compliance… to determine a geometric feasibility", "process optimization module… utilize inference engine 205 and knowledge base 202 as part of an expert system… for the casting design module 100 in order to conduct process simulation and optimization… geometric data from the virtual casting of the casting design module 100 is analyzed for compliance with a geometric design rule of casting manufacturing principles to determine a geometric feasibility of casting model with gating/risers and alloy process recommendations… process simulation software of process optimization module 200 to determine the formation of casting defects that can in turn be used to determine the feasibility of the casting design that is produced by the casting design module" in col. 27, lines 41-63). 
As to claim 5, Wang discloses defining and computing an indicator variable on the cavity-mold interface, indicating where defects are likely to show (see "process simulation software of process optimization module 200 to determine the formation of casting defects that can in turn be used to determine the feasibility of the casting design that is produced by the casting design module" in col. 27, lines 59-63); transmitting (see transmitting via computer network in "computer… may be the part of a larger network, such as those encountered in cloud computing" in col. 24, lines 65-67) the indicator variable to the user, or projecting the indicator variable on the cavity-mold interface and displaying the projection to the user (see "OUTPUT MACROSCALE DEFECTS" in figure 4A, bottom right; "OUTPUT AS-CAST MICROSCALE DEFECT" in figure 4A, bottom right). 
As to claim 6, Potargent discloses using the thermal thickness as an input variable to estimate a cycle time for the mold (see "cycle time" as "temperature-time program", "[0027]… simulation may be repeated using the previously defined virtual mould and integrated part of the virtual heating and cooling system. By repeating the simulation, the system may determine a more suitable temperature-time program"). 
As to claim 8, Friedl discloses wherein the equation accounts for heat resistance of the mold (see "resistance" as "frictional", "frictional heat… considered in the analysis… adjustment is done by recalculating T∞ = at the end of each time step in the simulation" in col. 15, lines 23-37). 
As to claim 10, Potargent discloses wherein the thermal thickness is a variable that is independent of the material properties of the material in the cavity of the mold (see "[0221]… applying temperature-time program to a particular part of the virtual mould 3, without disturbing or adversely affecting the temperature-time programs of the other parts of the virtual mould… by applying different temperature-time programs to parts of the virtual mould 3, each part of the virtual mould can be heated or cooled independently of the other parts of the virtual mould. Thus, temperature-time programs may thus be chosen for each part of the virtual mould 3 independently of the other parts"). 
As to claim 11, Potargent discloses using the thermal thickness to select a suitable material for manufacture (see "[0028]… simulation system may comprise a raw materials database containing data sheets of… raw materials… information on the rotational moulding thermal characteristic of a raw material may allow more efficient determination of at least a suitable temperature-time program... Furthermore, this may simplify the selection of a suitable material for a given object to be moulded"). 
As to claim 12, while Friedl discloses wherein  (see "continuous" as "linear variation of material properties throughout", "develop a formulation of elements with a linear variation of material properties throughout" in col. 5, lines 45-47); Potargent discloses thermal thickness (see "[0119]… mould cavity temperature parameters are selected from… [0123] difference between the temperature measured in a first zone of the mould cavity, and the temperature measured in a second zone of the mould cavity, wherein the first and second zone each comprise… temperature sensors"). 
As to claim 13, Friedl discloses wherein the three-dimensional physical object is to be manufactured though an injection molding process by injection of the fluid into the mold cavity (see "modeling injection of a fluid into a mold defining a three dimensional cavity" in col. 6, lines 13-14). 
As to claim 14, Potargent discloses wherein the thermal thickness computation is independent of the configuration of injection gates and other injection molding process variables (see "[0221]… applying temperature-time program to a particular part of the virtual mould 3, without disturbing or adversely affecting the temperature-time programs of the other parts of the virtual mould… by applying different temperature-time programs to parts of the virtual mould 3, each part of the virtual mould can be heated or cooled independently of the other parts of the virtual mould. Thus, temperature-time programs may thus be chosen for each part of the virtual mould 3 independently of the other parts"). 
As to claim 16, while Friedl discloses applying a mapping to  (see "applying a mapping" as "providing simulation results in graphical and other formats", "outputs 18, such as a monitor or printer for providing simulation results in graphical and other formats" in col. 10, lines 35-37); Potargent discloses thermal thickness (see "[0119]… mould cavity temperature parameters are selected from… [0123] difference between the temperature measured in a first zone of the mould cavity, and the temperature measured in a second zone of the mould cavity, wherein the first and second zone each comprise… temperature sensors").
As to claim 17, Friedl discloses a non-transitory computer-readable medium having, stored thereon, a computer program comprising instructions which, after a design of a three-dimensional digital model representing a cavity of a mold or an object to be formed in the cavity is received (see "a three dimensional solid computer aided design model of the mold cavity is… provided" in col. 10, lines 44-46), causes a computer to carry out a method (see "computer hardware apparatus… for modeling injection of fluid in a mold cavity" in col. 10, lines 15-19) comprising: receiving a digital model representing the mold or the object to be formed (see "a three dimensional solid computer aided design model of the mold cavity is… provided" in col. 10, lines 44-46); determining, by a processor, a solution domain comprising at least the cavity-mold interface; defining, using the processor, a computational grid in the solution domain (see "model solution domain is then defined and discretized by any of a variety of methods, such as by finite element analysis in which a finite element model is produced by generating a finite element mesh based on the solid model in step 30. The mesh consists of a plurality of contiguous solid elements defined by shared nodes" in col. 10, lines 46-52); solving, using the processor, an equation on the computational grid, the equation representing heat release through the cavity-mold interface (see function (7), "equation for heat conduction in a semi-infinite solid… with modification, to provide a better estimate of the local temperature distribution at a point in the cavity at all locations and times during the injection molding process, and respecting all significant heat transfer mechanisms. The temperature distribution in a semi-infinite solid varies with time and distance from the finite boundary… the finite boundary may be defined as the mold cavity wall. When the temperature at the finite boundary of a semi-infinite solid, initially at a uniform temperature, T=∞… is instantly changed to another temperature, Tw, the distribution of temperature in the solid varies with distance from the wall and time according to the following function… This function has been found to have several useful properties in the application to injection molding simulation" in col. 12, line 57 to col. 13, line 18; equations (3)-(6), "Modeling of the injection molding process in a three dimensional simulation can be described by the conservation equations for mass, momentum, and energy… where… q is heat flux" in col. 8, line 42 to col. 9, line 10) when the object is formed through solidification of fluid in the cavity of the mold (see "When molding thermoplastics, the temperature of the mold at the cavity surface or wall is maintained at a temperature below the melting temperature of the material to be injected. As the material flows into the cavity, the liquid material forms a solidified layer along the cavity wall" in col. 2, lines 10-14)… automatically generating pre-manufacturing feedback, using the processor… transmitting or displaying the pre-manufacturing feedback to a user (see "Computer aided engineering simulation… provide design and manufacturing engineers with visual and numerical feedback as to what is likely to happen inside the mold cavity during the injection molding process, allowing them to better understand and predict the behavior of contemplated component designs so that the traditional, costly trial and error approach to manufacturing can be eliminated substantially. The use of computer aided engineering simulation facilitates optimizing component designs, mold designs, and manufacturing processing parameters during the design, where necessary changes can be implemented readily, with the least cost and impact on schedule" in col. 1, lines 45-57)…
While Friedl discloses solving, using the processor, an equation on the computational grid, the equation representing heat release through the cavity-mold interface when the object is formed through solidification of the fluid in the cavity of the mold; Friedl fails to disclose computing, using the processor, a thermal thickness defined as the temperature difference over the cavity-mold interface; wherein the pre-manufacturing feedback comprises one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object, approximate production time, or an approximation for production cost.
Potargent discloses computing, using the processor, a thermal thickness defined as the temperature difference over the cavity-mold interface (see "[0119]… mould cavity temperature parameters are selected from… [0123] difference between the temperature measured in a first zone of the mould cavity, and the temperature measured in a second zone of the mould cavity, wherein the first and second zone each comprise… temperature sensors"); and wherein the pre-manufacturing feedback comprises one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object (see "[0053]… the profile of the rotational moulding thermal characteristic during rotational moulding of a specific object can be used as a 'fingerprint' unique to that object and it could be used as the basis for quality control"; "[0226]… the simulation system… perform unsupervised learning, wherein a function is inferred for describing 'unlabeled' data (i.e., data that has not been classified), and no explicit outputs are associated with each input in the data. For example, a hidden structure is learned on data containing object properties to determine classes in the data. Such classes may refer to the quality of a moulded object ('Good', 'Satisfactory', 'Bad', etc.), and are 'hidden' and not explicitly found in the data. Thus, a learned hidden structure may be used to classify a 'new' object into one of the classes based on the object parameters of said object"), approximate production time, or an approximation for production cost.
While Potargent discloses thermal thickness; Friedl and Potargent fail to disclose comparing the 
Wang discloses comparing the  (see "comparing" as "analyzed for compliance… to determine a geometric feasibility", "process optimization module… utilize inference engine 205 and knowledge base 202 as part of an expert system… for the casting design module 100 in order to conduct process simulation and optimization… geometric data from the virtual casting of the casting design module 100 is analyzed for compliance with a geometric design rule of casting manufacturing principles to determine a geometric feasibility of casting model with gating/risers and alloy process recommendations… process simulation software of process optimization module 200 to determine the formation of casting defects that can in turn be used to determine the feasibility of the casting design that is produced by the casting design module" in col. 27, lines 41-63).
As to claim 19, Friedl discloses an apparatus… a design of a three-dimensional physical object that is to be formed through solidification of a fluid in a mold (see "When molding thermoplastics, the temperature of the mold at the cavity surface or wall is maintained at a temperature below the melting temperature of the material to be injected. As the material flows into the cavity, the liquid material forms a solidified layer along the cavity wall" in col. 2, lines 10-14), the apparatus comprising: a processor; and a memory storing instructions which, when executed by the processor (see "computer hardware apparatus… for modeling injection of fluid in a mold cavity" in col. 10, lines 15-19), causes the processor to: receive a digital model representing the mold or an object to be formed in the mold (see "a three dimensional solid computer aided design model of the mold cavity is… provided" in col. 10, lines 44-46); determine a solution domain comprising at least the cavity-mold interface; define a computational grid in the solution domain (see "model solution domain is then defined and discretized by any of a variety of methods, such as by finite element analysis in which a finite element model is produced by generating a finite element mesh based on the solid model in step 30. The mesh consists of a plurality of contiguous solid elements defined by shared nodes" in col. 10, lines 46-52); solve an equation on the computational grid, the equation representing heat release through the cavity-mold interface (see function (7), "equation for heat conduction in a semi-infinite solid… with modification, to provide a better estimate of the local temperature distribution at a point in the cavity at all locations and times during the injection molding process, and respecting all significant heat transfer mechanisms. The temperature distribution in a semi-infinite solid varies with time and distance from the finite boundary… the finite boundary may be defined as the mold cavity wall. When the temperature at the finite boundary of a semi-infinite solid, initially at a uniform temperature, T=∞… is instantly changed to another temperature, Tw, the distribution of temperature in the solid varies with distance from the wall and time according to the following function… This function has been found to have several useful properties in the application to injection molding simulation" in col. 12, line 57 to col. 13, line 18; equations (3)-(6), "Modeling of the injection molding process in a three dimensional simulation can be described by the conservation equations for mass, momentum, and energy… where… q is heat flux" in col. 8, line 42 to col. 9, line 10) when the object is formed through solidification of the fluid in the cavity of the mold (see "When molding thermoplastics, the temperature of the mold at the cavity surface or wall is maintained at a temperature below the melting temperature of the material to be injected. As the material flows into the cavity, the liquid material forms a solidified layer along the cavity wall" in col. 2, lines 10-14)… automatically generate pre-manufacturing feedback by … transmit the pre-manufacturing feedback to a user (see "Computer aided engineering simulation… provide design and manufacturing engineers with visual and numerical feedback as to what is likely to happen inside the mold cavity during the injection molding process, allowing them to better understand and predict the behavior of contemplated component designs so that the traditional, costly trial and error approach to manufacturing can be eliminated substantially. The use of computer aided engineering simulation facilitates optimizing component designs, mold designs, and manufacturing processing parameters during the design, where necessary changes can be implemented readily, with the least cost and impact on schedule" in col. 1, lines 45-57)…
While Friedl discloses design of a three-dimensional physical object that is to be formed through solidification of a fluid in a mold, Friedl fails to disclose for computing a thermal thickness parameter based on a  compute a thermal thickness defined as the temperature difference over the cavity-mold interface; and wherein the pre-manufacturing feedback comprises one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object, approximate production time, or an approximation for production cost.
Potargent discloses for computing a thermal thickness parameter (see "[0119]… mould cavity temperature parameters are selected from… [0123] difference between the temperature measured in a first zone of the mould cavity, and the temperature measured in a second zone of the mould cavity, wherein the first and second zone each comprise… temperature sensors") based on a … compute a thermal thickness defined as the temperature difference over the cavity-mold interface (see "[0119]… mould cavity temperature parameters are selected from… [0123] difference between the temperature measured in a first zone of the mould cavity, and the temperature measured in a second zone of the mould cavity, wherein the first and second zone each comprise… temperature sensors"); and wherein the pre-manufacturing feedback comprises one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object (see "[0053]… the profile of the rotational moulding thermal characteristic during rotational moulding of a specific object can be used as a 'fingerprint' unique to that object and it could be used as the basis for quality control"; "[0226]… the simulation system… perform unsupervised learning, wherein a function is inferred for describing 'unlabeled' data (i.e., data that has not been classified), and no explicit outputs are associated with each input in the data. For example, a hidden structure is learned on data containing object properties to determine classes in the data. Such classes may refer to the quality of a moulded object ('Good', 'Satisfactory', 'Bad', etc.), and are 'hidden' and not explicitly found in the data. Thus, a learned hidden structure may be used to classify a 'new' object into one of the classes based on the object parameters of said object"), approximate production time, or an approximation for production cost.
While Potargent discloses thermal thickness; Friedl and Potargent fail to disclose comparing the 
Wang discloses comparing the  (see "comparing" as "analyzed for compliance… to determine a geometric feasibility", "process optimization module… utilize inference engine 205 and knowledge base 202 as part of an expert system… for the casting design module 100 in order to conduct process simulation and optimization… geometric data from the virtual casting of the casting design module 100 is analyzed for compliance with a geometric design rule of casting manufacturing principles to determine a geometric feasibility of casting model with gating/risers and alloy process recommendations… process simulation software of process optimization module 200 to determine the formation of casting defects that can in turn be used to determine the feasibility of the casting design that is produced by the casting design module" in col. 27, lines 41-63).
As to claim 20, while Friedl discloses a display (see "computer 10 also includes… outputs 18, such as a monitor" in col. 10, lines 33-36), and wherein the instructions further cause the processor to project the computed  onto a visualization of the cavity-mold interface, and display it on the display (see "Computer aided engineering simulation… provide… visual and numerical feedback as to what is likely to happen inside the mold cavity during the injection molding process" in col. 1, lines 45-57); Potargent discloses thermal thickness data (see "[0119]… mould cavity temperature parameters are selected from… [0123] difference between the temperature measured in a first zone of the mould cavity, and the temperature measured in a second zone of the mould cavity, wherein the first and second zone each comprise… temperature sensors").
As to claim 21, Friedl discloses wherein the pre-manufacturing feedback is transmitted or displayed to the user in almost real-time (see "Computer aided engineering simulation… provide… visual and numerical feedback as to what is likely to happen inside the mold cavity during the injection molding process" in col. 1, lines 45-57; "Upon completion of the analysis, the analytical results may be output in step 70 in a variety of manners. For example, the relevant variables may be displayed in a graphics format, overlaying the solid model for visual review by the user, or may be output electronically for further processing or analysis" in col. 11, lines 43-48; "computer 10 also includes… outputs 18, such as a monitor or printer for providing simulation results in graphical and other formats. Additionally, communication buses and I/O ports are provided to link all of the components together and permit communication with other computers and computer networks, as desired" in col. 10, lines 33-40).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Friedl taken in view of Potargent in view of Wang as applied to claim 1 above, and further in view of Jeffrey L. Konchan, (Konchan hereinafter), U.S. Pre–Grant publication 20160052185.
As to claim 7, while Friedl discloses an equation, Friedl, Potargent, and Wang fail to disclose wherein the equation is a steady-state screened-Poisson equation.
Konchan discloses wherein the equation is a steady-state screened-Poisson equation (see "[0069]… optimization algorithm for steady state heat conduction begins with the overall heat transfer governed by the three-dimensional Poisson equation"). 
Friedl, Potargent, Wang, and Konchan are analogous art because they are related to mold modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Konchan with Friedl, Potargent, and Wang, because Konchan discloses "[0008]… designing an injection mold assembly includes providing an initial layout of a selected number of cooling channels. Each… is modeled by a selected number of cooling elements. Each cooling channel is in contact with and follows a contoured surface on a cooled side of a mold tool element", and as a result, Konchan reports "[0009]… calculating temperatures of tool surface elements of a tool surface on a tool surface side of the mold tool element that is opposite the cooled side. The tool surface elements spatially correspond with the cooling elements and are cooled by coolant flow in the cooling channels via heat conduction through the tool element… it is determined whether a predetermined condition is satisfied by the calculated temperatures of the tool surface elements. If the predetermined condition is not satisfied, a revised layout of the cooling channels is generated according to an optimization module that uses the calculated temperatures of the tool surface elements. The method iterates layouts of the cooling channels until the predetermined condition is satisfied".

Claims 9 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedl taken in view of Potargent in view of Wang as applied to claim 1 above, and further in view of Mark Moss, (Moss hereinafter), U.S. Pre–Grant publication 20040047935.
As to claim 9, while Friedl discloses wherein a relative thermal conductivity of the mold is imposed (see "Equation 4… where… K is thermal conductivity. This K should not be confused with flow conductance" in col. 9, lines 1-10), Friedl, Potargent, and Wang fail to disclose defined as the ratio between the thermal conductivity of the mold and the thermal conductivity of the material inside the mold.
Moss discloses defined as the ratio between the thermal conductivity of the mold and the thermal conductivity of the material inside the mold (see "mold… thermal conductivity relative to the material", "[0081]… outer tip piece 39 is used to form the seal with the mold plate… comprises a material (for example titanium alloy or stainless steel) having a substantially lower thermal conductivity relative to the material comprising the inner piece 37 so as reduce/minimize heat transfer from the nozzle (and manifold) to the mold as much as possible").
Friedl, Potargent, Wang, and Moss are analogous art because they are related to mold modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Moss with Friedl, Potargent, and Wang, because Moss discloses that '[0212]… a step labeled "Input/Change processing conditions"… carried out manually… where the user determines an a set of downstream fluid flow rates by trial and error operation of an injection molding system or estimates such parameters from experience with the same or similar system that is to be simulated by the program. Alternatively, a program… can… automatically change the Dynamic Feed data that is initially input to the program', and as a result, Moss discloses producing '[0212]… a resultant simulation output that achieves one or more predetermined or predefined optimal or optimized results, such as minimized cavity fill time, or a specified location of weld line, or a minimized shear or stress value formed in certain portions the formed part or any other desired part property or operating parameter'.
As to claim 15, while Friedl discloses wherein the three-dimensional physical object is to be manufactured through an  casting process by pouring the fluid into the mold (see "modeling fluid flow in a cavity. The fluid may be a viscous liquid, such as… a molten or semisolid metal used in a casting process" in col. 4, lines 8-11); Friedl and Potargent fail to disclose investment 
Moss discloses investment  (see "investment casting" as " mold… comprises a material… having a substantially lower thermal conductivity relative to the material", "[0081]… outer tip piece 39 is used to form the seal with the mold plate… comprises a material (for example titanium alloy or stainless steel) having a substantially lower thermal conductivity relative to the material comprising the inner piece 37 so as reduce/minimize heat transfer from the nozzle (and manifold) to the mold as much as possible"). About Examiner's interpretation, Examiner notes that the Specification reads '[0074]… in an investment casting process, where typically the mold material is less thermally conductive than its content…'.

Response to Arguments 
Regarding the Information Disclosure Statement objections, the amendment corrected all issues and the Information Disclosure Statement objections are withdrawn. 
Regarding the claim objections, one deficiency remains, all previous objections withdrawn.
Regarding the claim rejections - 35 USC § 112, the amendment corrected all issues and those claim rejections are withdrawn. 
Regarding the claim rejections - 35 USC § 101, Applicant argues, (see page 9, 3rd paragraph to page 10, 1st paragraph):
 ‘… thermal thickness is a particularly relevant value because it is a geometric property that allows for intuitive feedback of design suggestions, can be computed rapidly, and is not conditional on specifics of the manufacturing process such as, for example, material properties of the fluid or solidified fluid and injection molding gate(s) details... Also, by using the thermal thickness parameter, which is independent of the material properties and process parameters, design flaws can be identified in the early stages of the design and/or manufacturing processes ("the thermal thickness computation is independent of the configuration of the injection gates and other injection molding process variable. To enable application of the method in an early stage, it is advantageous that no information on the injection molding process parameters ... are required... Hence, the claimed... can be said to improve the technical field of providing pre-manufacturing feedback on the design of a three-dimensional object to be formed at least by utilization of the thermal thickness value in assessing the manufacturability, quality, production, and/or cost of the object’

Examiner's response: Applicant's argument is not persuasive, because: an improved abstract idea is a species of the genus abstract idea. The claims may provide improved math ("thermal thickness... computed rapidly... independent of the configuration of the injection gates and other injection molding process variable") but does not provide limitations such that an improvement to the functioning of a computer itself or to any other technology is realized. An improved abstract idea is an abstract idea. Improved math is math, an abstract idea, and thus cannot be an additional element or a combination of additional elements. It is unclear how an abstract idea, which is itself a judicial exception, adds significantly more to a judicial exception. About "additional elements", BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, (BASCOM hereinafter), No. 2015-1763 (Fed. Cir. June 27, 2016) reads '… the ‘elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements [beyond those that recite the abstract idea…' (emphasis added). Therefore, the claims do not amount to significantly more than the abstract idea itself.
Applicant argues, (see page 10, 2nd 3rd paragraph):
 ‘… claims have been amended as provided herewith to recite that the pre-manufacturing feedback, which is automatically generated from the comparison of the calculated thermal thickness and stored reference data, comprises one or more of: information on the manufacturability of the design, expected quality of the three-dimensional physical object, approximate production time, or an approximation for production cost, in an effort to further appreciably link the recited process steps with the practical application’

Examiner's response: Applicant's argument is not persuasive, because information, expectations, and/or approximations are also within the realm of abstract ideas since information, expectations, and/or approximations are intangible. Since information, expectations, and/or approximations are intangible, an abstract idea cannot add an inventive concept to another claimed abstract idea to render it patentable. MPEP 2106.04(a)(2) reads 'I. MATHEMATICAL CONCEPTS… It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula… Digitech… holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea…'. This idea is similar to the basic concept of manipulating information using mathematical relationships, e.g., converting numerical representation in Gottschalk v. Benson (Benson hereinafter), 409 U.S. 63, 67 (1972), which has been found by the courts to be an abstract idea. 
Regarding the claim rejections - 35 USC § 103, Applicant argues, (see page 10, next to last paragraph to page 13, 5th paragraph):
 ‘… none of the applied references can be said to teach a comparison between a computed parameter (thermal thickness) and a data set of (1) data for the same parameter (thermal thickness) for a plurality of reference objects, i.e. reference data, and (2) the manufacturability of each of the reference objects. By contrast, Potargent merely teaches that a temperature gradient can serve as a preferred mould cavity temperature parameter, and Wang merely teaches that a set parameter (e.g., minimum castable hole diameter) of the design can be evaluated to determine if it is geometrically (physically) possible. Moreover, there is no nexus between the temperature gradient (thermal thickness) as taught by Potargent (or any other calculated parameter) and Wang's fixed numerical value(s) (e.g., minimum castable hole diameter) that would have informed or reasonably motivated the ordinarily skilled person to compare a calculated thermal thickness value with a stored data set comprising data on the thermal thickness of plurality of reference objects and the manufacturability of each of the references objects…’

Examiner's response: Applicant's argument is not persuasive, because Applicant argues against the references individually, however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues against the references by themselves without taking into account the limitations that the other references disclose. Applicant's arguments do not address the rejection as a combination of references. It is the Examiner's position that the combination of cited references teaches or suggests all the elements of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anton Frederik Stoehr, U.S. Patent 11000982, teaches "setting a shaping machine 1, by which a cyclically proceeding shaping process is carried out, by identifying values for setting parameters… simulations of the shaping process… values of at least one quality parameter are calculated from results of the simulations" (see col. 3, lines 43-60).
Lawrence J. Lukis, U.S. Pre–Grant publication 20050125092, teaches "[0035]… the program automatically identifies whether the part can be manufactured in a straight pull mold. Automatic "straight pull" manufacturability identification 40 involves selecting an orientation of the part in the customer's CAD file".
Lawrence J. Lukis, U.S. Pre–Grant publication 20090125418, teaches "[0037] If the CAD file 32 for the part 10 fails the straight pull manufacturability test 40 such as due to the presence of undercuts, the preferred system can follow either or both of two options. A first option provides the customer with a graphical image of the part 10 in an orientation that comes closest to passing the straight pull manufacturability test 40, but further with faces that have undercut portions highlighted. A comment is provided to the customer that the design of the part 10 should be revised to get rid of the undercuts".
William C. Regli, U.S. Pre–Grant publication 20090319454, teaches "[0005] 2. Description of the Related Technology. [0006] Solid models are the critical data elements in modern… CAD) environments, describing the shape and form of parts and assemblies. Increasingly, manufacturing enterprises maintain vast databases (also known as knowledge-bases) of Computer-Aided Design information as well as computer aided manufacturing (CAM) and Computer-Aided Process Planning (CAPP) information associated with the solid models. Such information includes, in addition to the solid models of the parts and assemblies, numeric control (NC) machining programs, production plans and cost data associated with manufacturing the parts and assemblies".
Huagang Yu, U.S. Pre–Grant publication 20120059637, teaches "[0040]… generate a strip segment model according to a fill pattern flow domain for a three-dimensional CAD mold cavity model. A computer-generated fill pattern model itself can be used to determine how the mold cavity model can be "cut" into strip segments, or "flow strips." Additionally, in instances where a flow model is based on a mesh of cells or voxels, meshed cells can be mapped onto the generated strip segments based on the fill patterns of the flow model incorporating the cell mesh and a few quality control criteria's".
Saigopal Nelaturi, U.S. Pre–Grant publication 20150269290, teaches "[0051] … automated metrology and model correction for 3D printability. Using… mathematical morphology, printability in terms of local size measurements is determined and used to partition the 3D model into regions that can be manufactured up to specified resolutions. Local size is defined in terms of the medial axis transform and used to automatically identify regions that require a differential addition of material to ensure manufacturability, such as, but not limited to, at regions such as thin walls, bridges, protrusions, and holes. Topological consistency between the parts before and after manufacture is also maintained".
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		4/14/2022Primary Examiner, Art Unit 2146